DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-5, claim 1 recites ‘…receiving, from a network, information on two or more first type reference signal port groups and information on two or more second type reference signal port groups…’ and ‘…based on the information on the two or more first type reference signal port groups and the information on the two or more second type reference signal port groups…’  It is unclear if Applicant means that the UE receives information about two or more first type references signal port groups and about two or more second type reference signal port groups or if information is transmitted using (on) two or more first type references signal port groups and information using (on) two or more second type reference signal port groups.  Claims 3 and 4 contain similar language.  Claims 2-5 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 6-10, claim 6 recites ‘…receive, from a network, information on two or more first type reference signal port groups and information on two or more second type reference signal port groups…’ and ‘…based on the information on the two or more first type reference signal port groups and the information on the two or more second type reference signal port groups…’  It is unclear if Applicant means that the UE receives information about two or more first type references signal port groups and information about two or more second type reference signal port groups or if information is transmitted using (on) two or more first type references signal port groups and information using (on) two or more second type reference signal port groups.  Claims 8 and 9 contain similar language.  Claims 7-10 do not cure the deficiencies of claim 6 and are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davydov (20200036555; all references are to provisional 62476592; 24 March 2017).

Regarding claim 1, Davydov discloses a method of receiving a downlink signal by a user equipment (UE) in a wireless communication system, the method comprising:  (See Davydov fig. 2; PDSCH (e.g. downlink signal) received by UE in a wireless system)
receiving, from a network, information on two or more first type reference signal port groups and information on two or more second type reference signal port groups; and (See Davydov fig.2; receive QCL type C configuration; pg. 3 last para.; grouped into two groups; first type is same CW (e.g. first type) second type is different CW (e.g. second type); table 1; multiple groups of each type according to MIMO layers)
receiving the downlink signal from two or more transmission points constituting the network based on the information on the two or more first type reference signal port groups and the information on the two or more second type reference signal port groups, (See Davydov fig.2; receive PDSCH based upon parameters of port groupings based upon first or second type)
wherein the downlink signal includes two or more codewords, (See Davydov table 1; pg. 3 last para.; two codewords either the same or different)
wherein the two or more first type reference signal port groups are related to different transmission points, and
wherein the two or more second type reference signal port groups are related to different codewords. (See Davydov fig.2; receive QCL type C configuration; pg. 3 last para.; grouped into two groups; first type is same CW (e.g. first type) second type is different CW (e.g. second type); table 1; multiple groups of each type according to MIMO layers; fig. 1 different transmission points of CoMP)

	Regarding claim 2, Davydov discloses the method of claim 1, wherein receiving the downlink signal comprises receiving the downlink signal on an assumption that antenna ports in each of the two or more first type reference signal port groups are quasi co-located (QCL) with a same channel status information-reference signal (CSI-RS). (See Davydov pg. 4; CSI-RS in QCL-ed; fig. 2 receiving downlink signal)

	Regarding claim 3, Davydov discloses the method of claim 1, further comprising receiving information on a mapping relationship between the two or more first type reference signal port groups and the two or more second type reference signal port groups.  (See Davydov table 1; group 1 mapping relationship to group 2)


	Regarding claim 5, Davydov discloses the method of claim 1, wherein a reference signal is a demodulation-reference signal (DM-RS). (See Davydov pg. 3 last para.; DM-RS)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davydov (20200036555; all references are to provisional 62476592; 24 March 2017) and further in view of Jongren (2014/0056156).

	Regarding claim 4, Davydov discloses the method of claim 1.  Davydov does not explicitly disclose receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information.  However, Jongren does disclose receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information.  (See Jongren para. 37; UE reports CSI to network which includes rank from measured CSI-RS for each resource (e.g. multiple); see also para. 29; rank information used to determine configuration)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Davydov to include the teaching of receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information of Jongren with the motivation being to allow for optimal configuration of resources (e.g. choosing best mix of settings to achieve transmission goals) and further to conform to known standards (3GPP) which saves time and money.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davydov (20200036555; all references are to provisional 62476592; 24 March 2017).

	Regarding claim 6, Davydov discloses a user equipment (UE) in a wireless communication system, the UE comprising: (See Davydov fig. 2; PDSCH (e.g. downlink signal) received by UE in a wireless system)
	a wireless communication module; and 
a processor connected to the wireless communication module, wherein the processor is configured to: (UE has a processor executing an algorithm stored in memory; UE also has a wireless communication module to transmit and receive signals)
receive, from a network, information on two or more first type reference signal port groups and information on two or more second type reference signal port groups and (See Davydov fig.2; receive QCL type C configuration; pg. 3 last para.; grouped into two groups; first type is same CW (e.g. first type) second type is different CW (e.g. second type); table 1; multiple groups of each type according to MIMO layers)
	receive a downlink signal from two or more transmission points constituting the network based on the information on the two or more first type reference signal port groups and the information on the two or more second type reference signal port groups, (See Davydov fig.2; receive PDSCH based upon parameters of port groupings based upon first or second type)
wherein the downlink signal includes two or more codewords, (See Davydov table 1; pg. 3 last para.; two codewords either the same or different)
wherein the two or more first type reference signal port groups are related to different transmission points, and
wherein the two or more second type reference signal port groups are related to different codewords. (See Davydov fig.2; receive QCL type C configuration; pg. 3 last para.; grouped into two groups; first type is same CW (e.g. first type) second type is different CW (e.g. second type); table 1; multiple groups of each type according to MIMO layers; fig. 1 different transmission points of CoMP)

Regarding claim 7, Davydov discloses the UE of claim 6, wherein the processor is configured to receive the downlink signal on an assumption that antenna ports in each of the two or more first type reference signal port groups are quasi co-located (QCL) with a same channel status information-reference signal (CSI-RS). (See Davydov pg. 4; CSI-RS in QCL-ed; fig. 2 receiving downlink signal)

	Regarding claim 8, Davydov discloses the UE of claim 6, wherein the processor is configured to receive information on a mapping relationship between the two or more first type reference signal port groups and the two or more second type reference signal port groups. (See Davydov table 1; group 1 mapping relationship to group 2)

Regarding claim 10, Davydov discloses the UE of claim 6, wherein a reference signal is a demodulation-reference signal (DM-RS). (See Davydov pg. 3 last para.; DM-RS)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davydov (20200036555; all references are to provisional 62476592; 24 March 2017) and further in view of Jongren (2014/0056156).

	Regarding claim 9, Davydov discloses the UE of claim 6.
Davydov does not explicitly disclose receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information.  However, Jongren does disclose receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information.  (See Jongren para. 37; UE reports CSI to network which includes rank from measured CSI-RS for each resource (e.g. multiple); see also para. 29; rank information used to determine configuration)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Davydov to include the teaching of receiving two or more channel status information-reference signals (CSI-RSs) from the network; and reporting rank information for each of the two or more CSI-RSs to the network, wherein configuration is determined based upon rank information of Jongren with the motivation being to allow for optimal configuration of resources (e.g. choosing best mix of settings to achieve transmission goals) and further to conform to known standards (3GPP) which saves time and money.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/           Primary Examiner, Art Unit 2461